Title: To George Washington from Samuel Chase, 15 September 1777
From: Chase, Samuel
To: Washington, George



Dear Sir
Philada Septr 15. 1777.

Mr Buchanan, Commissary General of Purchases, informs Me this Morning, that he was at Christiana Bridge on Saturday Afternoon, that Colo. Gist was then there, with 400 Maryland eastern Shore Militia, that he informed Mr Buchanan he expected to be joined by 400 more in a few Days, that he had with him three Iron field pieces with 36 Artillerists. That he was informed by several, & by Colo. Gist that Brigadier Smallwood was at Nottingham on Saturday last with about 1000

Militia from the western Shore of Maryland, without any field Pieces. Colo. Gist informed Mr Buchanan that by his Intelligence about 1000 british Troops entered Wilmington on Fryday Night, & took full Possession of the Town and president McKinly before it was discovered they were in the Town.
General Rodney and Mr John Dickenson was at Xteen [Christeen] with Colo. Gist.
Mr Buchanan informs, that Genl Rodney had with him 150 of the Delaware State before he arrived at Xteen, but that so many of them deserted, that Genl Rodney discharged the Remaining few.
Colo. Gist further informed Mr Buchanan that Genl Rodney had wrote to You on fryday last, giving an account of his and Colo. Gists Situation, & sent the Letter by the usual Road & therefore fears it has fallen into the Enemies Hand. if Mr Howe is acquainted with the Circumstances of Colo. Gist, he may be in Danger. I am Sir with Regard & Respect Your Affectionate and Obedt Servant

Saml Chase


Colo. Richardson is sick in Sussex County.

